Citation Nr: 1135045	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-15 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  

This appeal arises from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before a Veterans Law Judge (VLJ) sitting at the Department of Veterans Affairs (VA) regional office in Philadelphia, Pennsylvania (RO) in November 2009.  

In January 2010 the Board of Veterans' Appeals (Board) granted a 70 percent rating for service-connected posttraumatic stress disorder and granted a total disability rating based on individual unemployability due to service-connected disability, both of which were effective on January 29, 2008; the Board also remanded the issue of service connection for a low back disability to the RO for additional development.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (1010).  Because the VLJ who conducted the November 2009 hearing is no longer employed by the Board, the Veteran was sent a letter in July 2011 in which he was given the option of testifying at another hearing.  According to the Veteran's July 2011 reply, he wished to appear at a hearing before another VLJ at the RO.

Accordingly, this case is REMANDED for the following action:

The Veteran should be afforded a hearing before a VLJ sitting at the RO.  

The purpose of this REMAND is to afford due process; it is not the Board's intention to imply whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


